DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al, application no. 2019/0191443, hereinafter known as Sano in view of 3GPP TSG RAN WG1 Meeting #92,  R1-1804947, Chennai, China, April 16th – 20th, 2018, Source: Mitsubishi Electric, Title: Discussions on UL multiplexing, Agenda Item:7.2.4 Study of handling UL multiplexing of transmissions with different reliability requirements, hereinafter known as Mitsubishi. 

As to claim 1, Sano discloses a terminal, comprising: circuitry, which, in operation, determines a transmission operation of a first transmission corresponding to a first service, and a second transmission corresponding to a second service, based on the first transmission and notification received by terminal (Sano, Figure 3, [0056]-[0066], base station allocates to terminal first and second transmission resources and a notification for a transmission operation thereof, that the Terminal uses to determine transmission operation for first (transmission for eMBB) and second transmission (transmission for URLLC); and a transmitter, which in operation, transmits an uplink signal including at least a signal of the first transmission based on the determined transmission operation (Sano, figure 3, [0056]-[0061], step). base station notifies the terminal of when to send URLLC in place of eMBB ([0057]). Sano does not expressly disclose the notification is reference signal however Mitsubishi dicloses and a setting of a reference signal included in the second transmission (Mitsubishi, section3.1, use of pre-emption indication, (i.e. Unlink preemption indication (that can be part of a reference signal as known in the art) used to indicate to the terminal transmission operation of eMBB and URLLC communication). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sano to include the limitations of and a setting of a reference signal included in the second transmission as taught by Mitsubishi.  Use of reference signals are known in the art that the base station/network use to provide control information to a terminal such as resource allocations and the transmission operation thereof.

As to claim 3, Sano discloses the terminal according to claim 1. Sano does not does not disclose however Mitsubishi dicloses when the first transmission and the second transmission overlap with each other, the circuitry shifts a first transmission section to a section other than a section where the first transmission section corresponding to the first transmission overlaps with a second transmission section corresponding to the second transmission, in a case that the reference signal is included in the overlapping section (Mitsubishi, section 3.5 and 3.6,  when transmission for URLLC and eMBB overlap than eMBB communication including relevant reference signal of eMBB are sent at a later time)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sano to include the limitations of when the first transmission and the second transmission overlap with each other, the circuitry shifts a first transmission section to a section other than a section where the first transmission section corresponding to the first transmission overlaps with a second transmission section corresponding to the second transmission, in a case that the reference signal is included in the overlapping section as taught by Mitsubishi.  The shifting a communication such as eMBB instead of discarding or omitting it ensures important eMBB data is also communicated eventually including reference signal. 

As to claim 4, Sano and Mitsubishi discloses the terminal according to claim 3. Sano does not does not disclose however Mitsubishi dicloses wherein the circuitry performs the second transmission in a section other than a section to which the first transmission has been shifted in the second transmission section (Mitsubishi, section 3.5 and 3.6, second transmission is performed at later times after first transmission has performed in place of the second transmission).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sano to include the limitations of wherein the circuitry performs the second transmission in a section other than a section to which the first transmission has been shifted in the second transmission section as taught by Mitsubishi.  URLLC operation is generally performed in place or instead of eMBB operation where URLLC comprises more critical, prioritized data in the art.

As to claim 6, Sano dicloses wherein the circuitry cancels the second transmission in the shifted first transmission section and a section after the shifted first transmission section in the second transmission section (Sano, Figure 2, 3, 4A-4C, eMBB communication is cancelled and URLLC communication is preferably performed in its place; [0066], eMBB communication is completed after URLCC communication is completed). 

As to claim 9, Sano and Mitsubishi discloses the terminal according to claim 3. Sano does not does not disclose however Mitsubishi dicloses wherein the circuitry sets the reference signal after a first transmission section corresponding to the first transmission in a second transmission section corresponding to the second transmission, when the reference signal is not included in the first transmission section or a section after the first transmission section in the second transmission section (Mitsubishi, section 3.5 and 3.6,  when transmission for URLLC and eMBB overlap than eMBB communication including relevant reference signal of eMBB are sent at a later time, that is if reference signal for eMBB is not included, it is sent at a later time). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sano to include the limitations of wherein the circuitry sets the reference signal after a first transmission section corresponding to the first transmission in a second transmission section corresponding to the second transmission, when the reference signal is not included in the first transmission section or a section after the first transmission section in the second transmission section as taught by Mitsubishi.  The shifting a communication such as eMBB instead of discarding or omitting it ensures important eMBB data is also communicated eventually including reference signal. 

As to claim 10, the claim is rejected as applied to claim 1 above by Sano in view of Mitsubishi.

 Allowable Subject Matter

Claims 2, 5, 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182. The examiner can normally be reached 11am-8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GAUTAM SHARMA/            Examiner, Art Unit 2467

/HASSAN A PHILLIPS/            Supervisory Patent Examiner, Art Unit 2467